DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims  1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hassid (US 2012/0228439 A1) in view of  YOSHIYUKI (JP 2013-013499)(referred to as  YOSHIYUKI).




In regard to claim 1,  Hassid discloses a radiation protection clothing arrangement 10   comprising:

a flexible coat2   comprising radiation protection material configurable to surround, in a state of use, an 

interior space and a bottom edge (70) ( all as in figure 4 of HASSID);

a weight-relieving device that is embodied as a support skeleton (3)  connected to the flexible coat (2) 

and that absorbs a weight of the flexible coat in multiple locations distributed in a direction of gravity; 

and

a support device (11, 46, 47) , to which the support skeleton (3) is connected, being arranged within a 

space extending in the direction of gravity from the interior space and being supportable, in the state of 

use, on an underlying surface. Hassid discloses a radiation protection support device including a base        

laid  as a basis for solid surface, one or more vertical supports consisting of a lower fixed portion and an 

upper adjustable portion of the base, and at least two horizontal supports extending outward, in which 

the horizontal support and the vertical support the user’s protective clothing. 

(See Hassid figure 4 and  para. (0037)  Hassid discloses the protective garment 30 of a long vest with a 

long hem formed when worn.  The weight reducing device 10 is formed of a vertical support 12, the 

support skeleton is connected to the protective garment 30  to absorb the weight at a number of points 

distributed in the direction of gravity in Hasid.  The support skeleton  12 is connected to a support 

device 20 which can be set up on an underlying surface in a state of use and which is arranged within an 

extension of the interior space in direction of the Hassid   gravity. The coat 2 is formed of flexible 

material.    YOSHIYUKI  discloses a mounted motion assist device of casters  and including   a waist 

support mounted on the wearer’s waist, a right leg assistant coupled to support the right side of the 

waist support, a left leg assistant coupled to o support the left side of the waist support, a plurality of 

driving units, in which an upper body frame formed to surround the upper body of the wearer is 

installed on the waist support body, and the upper body frame formed to surround the upper body of 

the wearer is installed on the waist support body and the upper body frame supports a shoulder of a 

protective clothing mounted by the wearer.

YOSHIYUKI discloses a radiation protective clothing consisting of a jacket and trousers and a mounted 

motion aid  of the casters and frame that supports it as it is claimed  in claim 1.  The vest type protective 

wear garment 30 of Hassid  and is modified by the teaching of YOSHIYUKI of the full body protective 

garment including the sleeves and that is made in flexible material.  



 The references are both in the field of radiation protective  devices capable of reducing the weight of 

the radiation protection clothing. 

Accordingly it would have been obvious to one having ordinary skill in the art at the time of the 


invention to modify the teaching of Hassid with the teaching of YOSHIYUKI to provide the radiation 

covering garment tht covers the full body of the wearer including sleeves to cover the arms of the 

wearer and to mobilize the structures weight with the weight supporting structure and moving it with 

the casters all as discussed above. 

In regard to claim 2 Hassid and  YOSHIYUKI   discloses the radiation protection clothing arrangement as 

claimed in claim 1 and  wherein the support skeleton is embodied to  be  movable as disclosed in both 

Hassid and YOSHIYUKI as discussed above.


In regard to claim 3 Hassid and  YOSHIYUKI   discloses the radiation protection clothing arrangement as 

claimed in claim 1 wherein the support device comprises at least one caster or wheels 22 as in Hassid as 

discussed above.

In regard to claim 4 Hassid and   YOSHIYUKI   discloses the radiation protection clothing arrangement as 

claimed in claim 1 and further  wherein  HASSID discloses  the support device  44,45,46,47,48a and 48b 

comprises at least one of a foot attachment (56,57)  or a leg attachment  of (49a,49b) . YOSHIYUKI  

discloses the attachment type motion assist device includes a foot attachment portion 84 and a leg 

attachment portion 80 as in figure 4.  Accordingly, it would have been obvious to one having ordinary 

skill in the art at the time the invention was made to modify the  weight reducing device 10 of Hassid 

with the teaching of YOSHIYUKI to add the foot attachment portion 84 and leg attachment portion 80 to 

acquire the motion assist structure to easily move the heavy garment about the wearer in use.


 
In regard to claim 5 Hassid and  YOSHIYUKI   discloses the radiation protection clothing arrangement as 

claimed in claim 1, wherein at least one of the coat 2  or the support skeleton 3  has a balanced mass 

distribution around the support device  11.

Hassid discloses the protective garment 30 and the support skeleton 12  are balanced around the 

support device 20 as in figures 3-4  of HASSID as claimed . 

In regard to claim 6 Hassid and  YOSHIYUKI   discloses the radiation protection clothing arrangement as 

claimed in claim 1 wherein the HASSID  support device 11 is arranged outside of leg travel spaces that 

extend out  of the interior space past the bottom edge (70) .  

In regard to claim 7 Hassid and  YOSHIYUKI   discloses the radiation protection clothing arrangement as 

claimed in claim 1 wherein the support device is height-adjustable since the support device 20 of 

HASSSID is height adjustable.

-


In regard to claim 8  Hassid and  YOSHIYUKI   discloses the radiation protection clothing arrangement as 

claimed in claim 1 wherein the support skeleton 3 of HASSID   is at least partially covered with a textile 

material 2 as in HASSID figure  4 and para. (0037) .

In regard to claim 9 Hassid and  YOSHIYUKI   discloses the radiation protection clothing arrangement as 

claimed in claim 1, wherein the support skeleton 3  of HASSID  is integrated into the coat 2.


in regard to claim 10 Hassid and  YOSHIYUKI   discloses the radiation protection clothing arrangement as 



claimed in claim 1 and wherein at least some elements of the support skeleton  3 of HASSID  are 

embodied to be at least one of length-variable or deformable since elements 28a-d and 30 a-d of the 

support skeleton 3 of HASSID are length variable or deformable.
 
YOSHIYUKI   discloses a coil spring 278 with an end 223 of the first upper frame 220 to adjust the locking 

position in the vertical direction and can be adjusted to be used according to the length of the radiation 

protection clothing as in para. (0090 and figure 11. Accordingly it would have been obvious to further 

provide length adjustability with the modification of the skeleton by adding the  structure of 

YOSHIYUKI  so any length garment is wearable as desired. 

In regard to claim 11 Hassid and   YOSHIYUKI   discloses the radiation protection clothing arrangement as 

claimed in claim 10 and, wherein the coat 2 of HASSID  comprises an excess length in a region of at least 

one of the length-variable or deformable elements of 28a-d and 30 a-d.


YOSHIYUKI discloses the coil spring 278 is provided in the end 223 of the first upper frame 220 to adjust 



protection clothing as in para. (0090 and FIGURE 11) and  it would have been obvious to one having 

ordinary skill in the art at the time the invention was made to include the structure as disclosed in 

YOSHIYUKI so that any length of clothing is wearable. 



In regard to claim 12 Hassid and   YOSHIYUKI   discloses the radiation protective clothing  according to 

claim 1, wherein the support skeleton is formed from at least one of metal, or plastic as supporting 

skeleton 12  of plastic as in para. (0027)  and where in  YOSHIYUKI discloses a metal frame as in para. 

(0017) and is therefore known.

In regard to claim 13 Hassid and   YOSHIYUKI   discloses the radiation protective clothing  according to 

claim 1, wherein the support skeleton 3  of HASSID comprises at least one of a framework structure 17a  

or a perforated plate arrangement 17b as in the figure 4a.

YOSHIYUKI discloses the frame that has a hollow pipe structure as in paras. (0089 and 0095)), the 

supporting skeleton 12 of HASSID  is easily modified with the teaching of YOSHIYUI  to a hollow pipe 

structure as a frame work support structure to support the clothing as claimed.

In regard to claim 14 Hassid and   YOSHIYUKI   discloses the radiation protective clothing  according to 

claim 1, wherein the support skeleton 3 of HASSID  has a local load-bearing capacity that increases 

downwards in the direction of gravity as it is  constructed as in figure 4 of HASSID.

In regard to claim 15 Hassid and   YOSHIYUKI   discloses the radiation protective clothing  according to 

claim 1,  wherein at least one movable connection between elements of the support skeleton 3 of 

HASSID comprises at least one reset since  YOSHIYUKI  discloses a structure having a coil spring 278 in 

the end 223 of the first upper frame 220 to move in the vertical direction as in para. (0090 and FIG.11, 


with the coil spring 278 of YOSHIYUKI  to couple it to the supporting skeleton 12 of HASSID and thereby 

providing the  movable connection as claimed to provide the support as claimed.


In regard to claim 16 Hassid and   YOSHIYUKI   discloses the radiation protective clothing   according to 

claim 1, wherein the support device 3 of HASSID  is arranged entirely within the space extending from 

the interior space in the direction of gravity as in figure 4 of HASSID.

In regard to claim 17 Hassid and   YOSHIYUKI   discloses the radiation protective clothing  according to 

claim 1, wherein the support device 3 of HASSID  is arranged to extend, in the direction of gravity, from 

the interior space into a space extending, in the direction of gravity, below the bottom edge 70 as in 

figure 4 of HASSID.

In regard to claim 18    Hassid and   YOSHIYUKI   discloses the radiation protective clothing  according to 

claim 1 of a method of wearing the radiation protection clothing arrangement comprising , inherently 

therein the steps of :

placing a part of the support skeleton over a wearer’s shoulders;

closing the flexible coat to surround at least the wearer’s torso to define the interior space; and

adjusting a length of the support device so that the support device is supported on the underlying 

surface, to which the support skeleton is connected,

wherein, after adjusting the length of the support device, the wearer’s shoulders do not bear a weight of 

the support  skeleton  3as in para. (0037) and also see paras. (0024)-(0037).

In regard to claim 19 Hassid and   YOSHIYUKI   discloses the radiation protective clothing  according to 

claim 18, wherein, while adjusting the length of the support device 3, the support device 3  remains 

within the space extending from the interior space in the direction of gravity as in paras. (0024) to 

(0037) and figure 4.



claim 18,, wherein the support device  3 includes an actuation device that is configured to release the 

support device   3 from a locked position and to lock the support device in a support position as 

discussed above in regard to claim 10 .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GLORIA M HALE whose telephone number is (571)272-4984.  The examiner can normally be reached on MON.-THURS..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alissa Tompkins can be reached on 1-571-272-3425.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GLORIA M HALE/Primary Examiner, Art Unit 3732